         Case 1:15-cv-00871-SHS Document 352 Filed 08/02/19 Page 1 of 1




                                            August 2, 2019

BY ECF
The Honorable Sidney H. Stein
Daniel Patrick Moynihan United States Courthouse
Southern District of New York
500 Pearl St.
New York, New York 10007

        Re:     Sonterra Capital Master Fund, Ltd. v. Credit Suisse Group AG, No. 15-cv-0871 (SHS)

Dear Judge Stein:

         We represent Plaintiffs and write to respectfully request that the Court adjourn the oral
argument scheduled for August 8, 2019 in the above-captioned case to accommodate pre-planned
travel schedules. Defendants join this request. This is the parties’ first request for an adjournment.

       The parties have met and conferred concerning their respective schedules and, due to
previously-scheduled trials, vacations, and other conflicts, the next available dates are: September 16,
2019, September 18, 2019, and September 20, 2019.


                                                        Respectfully submitted,

                                                        /s/ Vincent Briganti
